Case: 14-106    Document: 5    Page: 1    Filed: 12/20/2013




          NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

          IN RE HAROLD W. VAN ALLEN,
                     Petitioner.
               ______________________

                        2014-106
                 ______________________

    On Petition for Writ of Mandamus to the United
States Court of Appeals for Veterans Claims in No. 13-
2235, Judge William A. Moorman.
                 ______________________

                     ON MOTION
                 ______________________

   Before MOORE, LINN, and O’MALLEY, Circuit Judges.
PER CURIAM.
                       ORDER
    Harold W. Van Allen petitions for a writ of mandamus
to authorize immediate payment for a surgery performed
earlier this year.
    On July 19, 2013, Van Allen filed a petition for ex-
traordinary relief in the United States Court of Appeals
for Veterans Claims seeking the court to compel the New
York VA regional office to issue a statement of the case
regarding pending claims for reimbursement of medical
expenses. On October 7, 2013, the Veterans Court di-
rected the Secretary of Veterans Affairs to respond to Van
Case: 14-106       Document: 5   Page: 2   Filed: 12/20/2013



2                                IN RE VAN ALLEN




Allen’s petition. The Secretary then moved for an exten-
sion of time to respond, which the Veterans Court grant-
ed. Van Allen then immediately filed a petition for writ of
mandamus in this court. He asks us to compel the De-
partment of Veterans Affairs to authorize immediate
payment for surgery performed in April 2013. *
    The remedy of mandamus is available only in ex-
traordinary situations to correct a clear abuse of discre-
tion or usurpation of judicial power. In re Calmar, Inc.,
854 F.2d 461, 464 (Fed. Cir. 1988). A party seeking a writ
bears the burden of proving that it has no other means of
attaining the relief desired, Mallard v. U.S. Dist. Court
for the Southern Dist. of Iowa, 490 U.S. 296, 309, (1989),
and that the right to issuance of the writ is “clear and
indisputable,” Allied Chemical Corp. v. Daiflon, Inc., 449
U.S. 33, 35, (1980). A court may deny mandamus relief
“even though on normal appeal, a court might find re-
versible error.” In re Cordis Corp., 769 F.2d 733, 737 (Fed.
Cir. 1985).
    Van Allen’s petition does not meet this exacting
standard. His request for relief has been pending for less
than 5 months. The Veterans Court has not denied his
requests and has not egregiously delayed ruling on his
requests. The Secretary’s request for an extension of time
was a reasonable request. Van Allen has not made the
showing required for mandamus relief. See In re Monroe
Commc’ns Corp., 840 F.2d 942, 945 (D.C. Cir. 1988).
    Accordingly,



* We note that in response to the Veterans Court order
asking Van Allen to clarify his intentions for this matter,
Van Allen indicated a desire to “withdraw[] his interlocu-
tory Notice of Appeal.” This court, however, has not
received any notice from Van Allen withdrawing his
petition.
Case: 14-106       Document: 5   Page: 3   Filed: 12/20/2013



 IN RE VAN ALLEN                                         3



      IT IS ORDERED THAT:
      The petition is denied.
                                    FOR THE COURT

                                     /s/ Daniel E. O’Toole
                                         Daniel E. O’Toole
                                         Clerk of Court

s24